Citation Nr: 0120916	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  94-05 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals, right 
spermatocele, currently rated noncompensable.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to July 
1957.


REMAND
The central thrust of the veteran's claim is that all of his 
urinary symptoms, particularly including his incontinence, 
are due to the disability for which he is service connected.  
He apparently believes that the fact that VA has provided him 
with treatment for his incontinence demonstrates that VA has 
recognized his incontinence is due to his service-connected 
disability.  
The Board must point out to the veteran, however, that 
service connection has only been granted for a disability 
classified as residuals of a right spermatocele.  The RO has 
denied the claim for a compensable evaluation fundamentally 
on the grounds that the veteran does not currently experience 
disabling residuals of the service connected disability, as 
opposed to other nonservice connected disabilities affecting 
his genitourinary system.  The RO has further pointed out 
that service connection was denied for a kidney disability in 
March 1986, and that determination remains final.  In order 
to reopen a claim for service connection for a kidney 
disability, the veteran must submit new and material 
evidence.  The Board must further point out that the fact 
that VA may have provided him with medical treatment for 
symptoms including urinary incontinence, does not establish 
that service connection has been granted for such symptoms. 
A review of the record discloses that the veteran's former 
representative requested a travel Board hearing during the 
regional hearing in February 1995.  (Transcript 2/95 (T-2/95) 
at pg.7).  It does not appear that the representative 
withdrew this request at that time and the Board has found no 
other mention of this request in the file.  The Board remands 
this matter to fulfill the veteran's request for a travel 
Board.
The veteran underwent a VA physical examination in November 
2000.   Urinary incontinence "(cause to be determined)" was 
the primary diagnosis with a secondary diagnosis of urethral 
stricture.  The VA examiner advised that an appointment be 
scheduled in the genitourinary clinic for investigation of 
the urinary incontinence.  The VA examiner did not diagnosis 
residuals of a right spermatocele, and thus by implication 
did not link the current symptoms to the service-connected 
disability.  The physician, however, did not address 
expressly whether the urinary incontinence could be ruled out 
as a residual of the service-connected right spermatocele, 
and indicated that the cause of the urinary incontinence was 
"to be determined."  Thus, the Board finds that further 
development is needed to obtain a clear opinion on the 
relationship, if any, between the urinary incontinence and 
the veteran's service-connected residuals of a right 
spermatocele.  
The Board notes that the veteran testified that he was 
hospitalized in about 1964 at either UMC or SMH.  (T-2/95 at 
pg. 6).  He also testified, in March 1994, that he received 
inpatient treatment from SMH, which he thought is currently 
named CMC.  (Transcript 3/94 (T-3/94) at pg. 12.)  The Board 
further notes that the RO requested records from UMC and 
received a negative reply; however, the Board was unable to 
locate any records requests to SMH or CMC in the file.  The 
veteran also testified that he applied for Social Security 
Disability (SSD) benefits and was turned down.  (T-3/94 at 
pg. 7).  No records from the Social Security Administration 
appear in the claims file.  In light of the outstanding 
records outlined above, the unresolved question of etiology, 
and recent legislation discussed below, the Board finds that 
further development is required before this matter can be 
finally adjudicated.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 

	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the regional office (RO) for the 
following development:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran to 
determine whether he continues to 
request a Travel Board hearing.  If the 
veteran does not withdraw his request, 
the RO should schedule the veteran for a 
hearing before a Member of the Board in 
Phoenix, Arizona, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area.  38 U.S.C.A. § 7107(d)(2) (West 
Supp. 2000); 64 Fed. Reg. 53,302 (2000) 
(to be codified at 38 C.F.R. §§ 19.75, 
20.704).

3.  The RO should contact Social 
Security Administration (SSA) and 
request a copy of any decision on the 
merits of a claim and copies of any 
medical records reviewed in reaching 
that determination or copies of any 
records submitted in conjunction with a 
claim that did not result in a merits 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 1991 & Supp. 
2000).
  
4.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for residuals of a 
right spermatocele.  The veteran is 
expressly advised that evidence that 
would substantiate his current claim 
must include medical evidence linking 
his service-connected disability, 
classified as residuals of a right 
spermatocele, with current 
manifestations, including urinary 
incontinence.  Any medical records other 
than those now on file pertaining to 
residuals of a right spermatocele should 
be obtained and associated with the 
claims folder.

In addition, the veteran should be 
requested to provide as much specific 
information as feasible, including 
identifying information, dates and 
addresses, concerning his reported 
treatment for residuals, right 
spermatocele from SMH or CMC.   

In accordance with the VCAA, the RO must 
make every reasonable effort to obtain 
relevant, nongovernment records the 
claimant has adequately identified.  If 
the RO is unable to obtain such records, 
it must provide the notice described in 
(6) above.  With respect to any Federal 
government records, the RO must 
discharge the obligations set out in (7) 
above.

5.  Upon completion of paragraphs 3 and 
4 to the extent possible, the RO should 
return the file to the November 2000 VA 
examiner for a medical opinion.  After a 
review of the evidence in the claims 
folder, including service, private and 
VA medical records, the provider should 
express an opinion as to the degree of 
medical probability that all or any part 
of the veteran's current genitourinary 
pathology is causally related to the 
residuals of the right spermatocele 
performed in September 1956.  The 
physician should expressly address 
whether urinary incontinence is causally 
related to the residuals of the right 
spermatocele performed in September 
1956.

If the provider can not render an 
opinion without resort to speculation, 
he or she should so indicate.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested opinion 
is in compliance with this remand and if 
it is not, the RO should implement 
corrective procedures.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for residuals, right spermatocele, 
currently rated noncompensable.

8. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




